[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________           FILED
                                                             U.S. COURT OF APPEALS
                                          No. 11-10322         ELEVENTH CIRCUIT
                                      Non-Argument Calendar         JAN 3, 2012
                                    ________________________        JOHN LEY
                                                                      CLERK
                          D.C. Docket No. 1:09-cr-00013-WSD-RGV-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllll                                      lllll`lllPlaintiff-Appellee,

                                               versus

IRVIN MONJE-MALDONADO,

                                        llllllllllllllllllllllllllllllllllllllll Defendant-Appellant.

                                    ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                         (January 3, 2012)



Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Irvin Monje-Maldonado (“Monje”) appeals his total 130-month sentence for

conspiring to manufacture, distribute, and possess with the intent to distribute

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count One) and

possession with the intent to distribute methamphetamine in violation of 21 U.S.C.

§ 841(a)(1) (Count Two). On appeal, Monje argues that: (i) the district court erred

in refusing to apply a two-level reduction under U.S.S.G. § 3B1.2 for his allegedly

minor role in the offense; and (ii) his below-range total sentence was substantively

unreasonable.

      A district court’s determination of whether a defendant qualifies for a

mitigating role adjustment under the guidelines is a finding of fact that will be

reviewed only for clear error. United States v. De Varon, 175 F.3d 930, 934 (11th

Cir. 1999) (en banc). The district court has considerable discretion in making this

fact-intensive determination. Id. at 946. The defendant bears the burden of

establishing his role by a preponderance of the evidence. Id. at 934. Counsel’s

allegations alone are insufficient to resolve a disputed sentencing issue. See

United States v. Kapelushnik, 306 F.3d 1090, 1095 (11th Cir. 2002) (holding that

counsel’s allegations were an insufficient basis on which to grant a departure

under U.S.S.G. § 5K2.0).

      The guidelines provide for a two-level reduction if the defendant was a

                                          2
minor participant. U.S.S.G. § 3B1.2(a), (b). A minor participant is one who is

less culpable than most other participants, but whose role could not be described

as minimal. Id. (n.5).

      In determining a defendant’s role, the district court must first measure the

defendant’s role in relation to the relevant conduct attributed to him in calculating

his base offense level. De Varon, 175 F.3d at 941. When the relevant conduct

attributed to a defendant is identical to his actual conduct, the defendant cannot

prove entitlement to a mitigating role adjustment simply by pointing to some

broader criminal scheme for which he was not held accountable. Id.

      Although the first part of the analysis may be dispositive in determining the

defendant’s role, a court may also measure the defendant’s culpability in

comparison to that of other participants in the relevant conduct attributed to the

defendant. Id. at 944-45. When doing so, a district court may consider only those

participants who are identifiable by the evidence and who were involved in the

relevant conduct for which the defendant was convicted. Id. at 944. The fact that

a defendant’s role may be less than that of others engaged in the relevant conduct

may not be dispositive, since it is possible that none are minimal or minor

participants. Id. The district court must determine that the defendant “was less

culpable than most other participants” in his relevant conduct. Id. (emphasis in

                                          3
original); see also United States v. Cacho, 951 F.2d 308, 309-10 (11th Cir. 1992)

(concluding that the district court properly refused to grant a minor role

adjustment where the defendant traveled with his co-conspirators, was present

when his co-conspirators had drugs strapped to their bodies, and knew that they

were all part of a plan to bring drugs into the United States).

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct.

586, 591, 169 L.Ed.2d 445, 451-52 (2007). The district court is required to

impose a sentence sufficient, but not greater than necessary, to comply with the

purposes listed in § 3553(a)(2), including the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, deter

criminal conduct, and protect the public from the defendant’s future criminal

conduct. 18 U.S.C. § 3553(a)(2).

      The party challenging the sentence has the burden of establishing that it is

unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

Although we do not automatically presume a sentence within the guideline range

is reasonable, we ordinarily expect such a sentence to be reasonable. United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence imposed well

below the statutory maximum is another indicator of a reasonable sentence. See

                                          4
United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      The district court was correct in refusing to grant Monje’s request for a

minor role reduction where he admitted to transporting a much larger amount than

he was charged with, and the amount attributed to him was very large. Under the

second De Varon prong, as the district court noted, Monje played an integral role

in the conspiracy, especially considering the large amount of drugs he transported

and the drugs would have gone nowhere without his role being fulfilled.

Additionally, Monje’s total sentence met the goals encompassed within § 3553(a).

It was undisputed that Monje transported large amounts of methamphetamine, and

the district court specifically took into account Monje’s age and other

characteristics when determining an appropriate sentence. In light of these

circumstances, Monje has not shown that his total 130-month sentence was

unreasonable. Accordingly, we affirm.

      AFFIRMED.




                                         5